         Case 2:18-cv-03201-SMB Document 31 Filed 12/17/18 Page 1 of 12


 1   JOHN RUSSELL EMERSON (pro hac vice)
     (russ.emerson@haynesboone.com)
 2   STEPHANIE N. SIVINSKI (pro hac vice)
 3   (stephanie.sivinski@haynesboone.com)
     JAMIE RAJU (pro hac vice)
 4   HAYNES AND BOONE, LLP
     2323 Victory Avenue, Suite 700
 5   Dallas, Texas 75219
 6   Phone: (214) 651-5000
     Fax: (214) 200-0615
 7
     Attorneys for Defendants HighRel, Inc.; HiCon
 8   USA LLC; Hwang; and Schubring
 9
                          IN THE UNITED STATES DISTRICT COURT
10                            FOR THE DISTRICT OF ARIZONA
11
         Plastronics Socket Partners, Ltd.;             Case No. CV-18-03201-P-SPL
12       Plastronics H-Pin, Ltd.
                                                        MOTION TO DISMISS CLAIMS
13                     Plaintiffs,                      AGAINST HIGHREL AND HICON
                v.                                      USA FOR LACK OF SUBJECT-
14
                                                        MATTER JURISDICTION AND
15       HighRel, Inc., HiCon USA, LLC; Dong            MEMORANDUM IN SUPPORT
         Weon Hwang; and Paul Schubring
16
17                     Defendants.

18
              Defendants HighRel, Inc. (“HighRel”) and HiCon USA, LLC (“HiCon USA”)
19
     (collectively, “Defendants”) 1 respectfully move the Court to dismiss Plastronics Socket
20
     Partners, Ltd.’s and Plastronics H-Pin., Ltd.’s (collectively, “Plastronics”) First Amended
21
     Complaint (Dkt. 11) as to HighRel and HiCon USA under Federal Rule of Civil Procedure
22
     12(b)(1) for lack of subject-matter jurisdiction. As discussed below, the Plastronics plaintiffs
23
     lack standing to bring their patent-infringement claims against Defendants. Accordingly, this
24
     Court lacks subject-matter jurisdiction over those claims. DaimlerChrysler Corp. v. Cuno, 547
25
     U.S. 332, 340-42 (2006) (“The ‘core component’ of the requirement that a litigant have
26
27
28   1 Only Defendants HighRel, Inc. and HiCon USA, LLC bring this motion. Defendants Paul
     Schubring and Dong Weon Hwang do not join this request for relief as there are no patent
     infringement claims against them pending here.
                                                    1
      Case 2:18-cv-03201-SMB Document 31 Filed 12/17/18 Page 2 of 12


 1   standing to invoke the authority of a federal court ‘is an essential and unchanging part of the
 2   case-or-controversy requirement of Article III.’” (quoting Lujan v. Defenders of Wildlife, 504
 3   U.S. 555, 560 (1992))). Plastronics also asserts tortious interference with business expectancy
 4   against HighRel and HiCon USA based on their alleged patent infringement. But without a
 5   valid claim for the underlying improper conduct, Plastronics cannot maintain its tortious-
 6   interference claims. Lacking subject-matter jurisdiction, the Court should dismiss the First
 7   Amended Complaint as to HighRel and HiCon USA.
 8   I.     INTRODUCTION
 9          It is well established that a patent co-owner must join all other co-owners to have
10   prudential standing to bring an infringement suit. STC.UNM v. Intel Corp., 754 F.3d 940, 944
11   (Fed. Cir. 2014). And as Plastronics’ First Amended Complaint acknowledges, neither of the
12   plaintiffs is, or ever has been, the exclusive owner of U.S. Patent No. 7,025,602 (“the ’602
13   Patent”). Before issuance, inventor Dong Weon Hwang assigned half the rights to the
14   application leading to the ’602 Patent to Plastronics Socket. Dkt. 11 (Plastronics’ First Am.
15   Compl.) ¶¶ 9, 41; Ex. A (Assignment & Agmt.) ¶¶ 2-3. Mr. Hwang retained the remaining
16   half of all rights. Dkt. 11 ¶¶ 9, 41; Ex. A ¶¶ 2-3. In December 2012, Plastronics Socket
17   purportedly assigned its half of the ’602 Patent rights to Plastronics H-Pin. Dkt. 11 ¶ 79.
18   Thus, at all times since issuance, Mr. Hwang has retained half the rights to the ’602 Patent.
19   But Mr. Hwang is not a plaintiff to this patent-infringement suit, and Plastronics cannot
20   compel him to be. Without Mr. Hwang as a co-plaintiff, Plastronics lacks standing to sue
21   HighRel and HiCon USA for patent infringement and Plastronics’ patent-infringement
22   claims against them must be dismissed.
23   II.    APPLICABLE LAW
24          “[A]s a matter of substantive patent law, all co-owners must ordinarily consent to join
25   as plaintiffs in an infringement suit.” Ethicon, Inc. v. U.S. Surgical Corp., 135 F.3d 1456, 1468
26   (Fed. Cir. 1998). And a co-owner may not be involuntarily joined as a plaintiff to an
27   infringement suit. E.g., STC.UNM, 754 F.3d at 946. There are three recognized exceptions
28   to this well-settled rule. First, if a patentee has granted an exclusive license, he must permit



                                                      2
      Case 2:18-cv-03201-SMB Document 31 Filed 12/17/18 Page 3 of 12


 1   his licensee to sue in his name. Ethicon, 135 F.3d at 1468 n.9 (citing Indep. Wireless Tel. Co. v.
 2   Radio Corp. of Am., 269 U.S. 459, 469 (1926)). Second, an exclusive licensee may also sue the
 3   patentee as the accused infringer. Littlefield v. Perry, 88 U.S. 205, 223 (1874); see also Textile
 4   Prods., Inc. v. Mead Corp., 134 F.3d 1481, 1484 (Fed. Cir. 1998) (exclusive licensee can sue
 5   “where the patentee is the infringer, and [he] cannot sue himself”). Third, a co-owner may
 6   contractually waive his right to refuse to join an infringement suit. Ethicon, 135 F.3d at 1468
 7   n.9 (citing Willingham v. Lawton, 555 F.2d 1340, 1344-45 (6th Cir. 1977)). None of these
 8   exceptions applies in this case.
 9   III.   ARGUMENT
10          A.       None of the exceptions to the rule requiring all patentees join a suit as
11                   plaintiffs applies here.
12          As explained in their Complaint, neither Plastronics Socket nor Plastronics H-Pin
13   owns or has ever owned all rights in the ’602 Patent. Dkt. 11 ¶¶ 9, 41. Rather, Mr. Hwang
14   has always retained an equal share of all rights in the ’602 Patent. Dkt. 11 ¶ 41. Accordingly,
15   Plastronics cannot sue either HighRel or HiCon USA for infringement unless either Mr.
16   Hwang joins as a plaintiff or one of the exceptions to the general rule applies. Neither
17   applies here.
18                   1.     Plastronics is not an exclusive licensee.
19          The first exception to the joinder rule allows an exclusive licensee to sue in the patent
20   owner’s name. But Plastronics is an assignee of half the rights in the ’602 Patent, not an
21   exclusive licensee. Dkt. 11 ¶¶ 9, 41. Because Plastronics is not an exclusive licensee, this
22   exception does not apply here.
23                   2.     Plastronics does not accuse Mr. Hwang of infringement.
24          The second exception to the joinder rule allows an exclusive licensee to sue the
25   patentee as the accused infringer. Littlefield v. Perry, 88 U.S. 205, 223 (1874); see also Textile
26   Prods., Inc. v. Mead Corp., 134 F.3d 1484, 1484 (Fed. Cir. 1998) (allowing an exclusive licensee
27   to sue “where the patentee is the infringer, and cannot sue himself”). But as discussed above,
28   Plastronics is not an exclusive licensee. Also, Plastronics does not accuse the patentee, Mr.



                                                          3
      Case 2:18-cv-03201-SMB Document 31 Filed 12/17/18 Page 4 of 12


 1   Hwang, of infringing here. Rather, Plastronics accuses HighRel and HiCon USA—separate
 2   entities unrelated to Mr. Hwang.
 3          “The patentee is joined for the purpose of avoiding the potential for multiple
 4   litigations and multiple liabilities and recoveries against the same alleged infringer.” Morrow v.
 5   Microsoft Corp., 499 F.3d 1332, 1340 (Fed. Cir. 2007). But Plastronics’ unilateral patent-
 6   infringement claims risk exposing Defendants to just that threat. Although Mr. Hwang has a
 7   business relationship with Defendants now, that could change at any time. And a business
 8   relationship is not necessarily a defense to a patent-infringement claim. Defendants should
 9   not face the risk of multiple infringement suits on the same patent.
10          Plastronics is not an exclusive licensee. Plastronics is not suing the patentee as the
11   alleged infringer. And the main policy rationale for the joinder rule—protecting alleged
12   infringers from the risk of multiple lawsuits—counsels against allowing Plastronics to sue
13   HiCon USA and HighRel. Accordingly, this exception to the joinder rule does not apply.
14                  3.      Mr. Hwang did not contractually waive his right to refuse to join an infringement
15                          suit.
16          Plastronics describes two agreements in its Complaint, the Royalty Agreement and
17   the Assignment and Agreement. Dkt. 11 ¶¶ 9. Neither agreement requires Mr. Hwang to
18   join a patent-infringement suit or allows Plastronics to file suit without Mr. Hwang.
19          The six numbered paragraphs of the Royalty Agreement are silent on this issue. See
20   generally Ex. B (Royalty Agmt.). The Assignment and Agreement, also only six paragraphs
21   long, is likewise silent on allowing Plastronics to file suit unilaterally. See generally Ex. A
22   (Assignment and Agmt.). The Assignment and Agreement does include one provision
23   requiring Mr. Hwang to assist in certain situations, but it does not require him to join
24   infringement lawsuits. Specifically, the fifth paragraph requires Mr. Hwang’s assistance in
25   prosecution matters:
26          I hereby further agree that I will communicate to said Assignees, or to their
            successors, assigns and legal representatives, any facts known to me respecting
27          any improvements, and, at the expense of said Assignees, to testify in any legal
28          proceedings, sign all lawful papers, execute all divisional, continuation,
            continuation-in-part, reissue and substitute applications, make all lawful oaths,
            and generally do everything possible to vest title in said Assignees and to aid

                                                        4
      Case 2:18-cv-03201-SMB Document 31 Filed 12/17/18 Page 5 of 12


 1          said Assignees, their successors, assigns and legal representatives to obtain and
            enforce proper protection for said invention in all countries. Ex. A
 2          (Assignment & Agmt.) ¶ 5.
 3   The Assignment and Agreement, including this provision, does not compel Mr. Hwang to
 4   join this suit as a plaintiff for several reasons.
 5          First, Mr. Hwang is already a party to this suit as a defendant. It is “a long-recognized
 6   general principle that no person may sue himself.” E.g., United States v. Interstate Commerce
 7   Comm’n, 337 U.S. 426, 430 (1949). As a defendant, Mr. Hwang cannot be joined as a plaintiff
 8   here. Even if a contractual provision compels Mr. Hwang to join, Plastronics would have to
 9   join Mr. Hwang involuntarily under Federal Rule of Civil Procedure 19. STC.UNM v. Intel
10   Corp., 754 F.3d 940, 946 (Fed. Cir. 2014) (“[I]f, by agreement, a co-owner waives his right to
11   refuse to join suit, his co-owners may subsequently force him to join in a suit against
12   infringers.”) (quoting Ethicon, Inc. v. U.S. Surgical Corp., 135 F.3d 1456, 1468 n.9 (Fed. Cir.
13   1998)). But Plastronics has not and cannot attempt to join Mr. Hwang as a plaintiff because
14   he is already a defendant. Thus, whether Mr. Hwang is contractually obligated to join as a
15   plaintiff is irrelevant—he cannot.
16          Second, the Assignment and Agreement’s paragraph 5 does not compel Mr. Hwang to
17   join a patent-infringement lawsuit. It merely requires him to “aid [Plastronics] to obtain and
18   enforce proper protection for said invention in all countries.” Ex. A (Assignment & Agmt.)
19   ¶ 5. Incurring the time, expense, and effort of participating as a joint plaintiff in an
20   infringement lawsuit goes well beyond giving “aid” to obtaining and enforcing patent
21   protection. Further, the catch-all phrase “do everything possible to . . . enforce proper
22   protection for said invention” is so vague and overbroad that it is unenforceable. See Parker v.
23   Dodge, 98 S.W.3d 297, 301 (Tex. App.—Houston [1st Dist.] 2003, no pet.) (court may
24   consider if there is such gross disparity in the contractual exchange as to show
25   unconscionability, bad faith, or fraud).
26          If the parties had meant to require participation in lawsuits, the contract would state
27   so explicitly. The Assignment and Agreement enumerates several specific requirements of
28   Mr. Hwang, including testifying in legal proceedings, signing papers, executing applications,


                                                          5
      Case 2:18-cv-03201-SMB Document 31 Filed 12/17/18 Page 6 of 12


 1   and making oaths. Ex. A (Assignment & Agmt.) ¶ 5. Joining and participating in
 2   infringement suits is conspicuously absent. And as the canon of contract interpretation
 3   expressio unius est exclusio alterius dictates, a list of explicit requirements excludes those not
 4   listed. Am. Life, Inc. v. Myer, 440 S.W.3d 18, 24-25 (Tex. 2014). The Agreement lists several
 5   duties, but joining infringement suits is not among them, indicating the parties did not
 6   consider that an obligation under the contract. The Agreement should not be amended now
 7   to create that additional burden for Mr. Hwang.
 8           Third, even if some provision of the Assignment and Agreement is read to compel
 9   Mr. Hwang to join a Plastronics infringement suit, the Assignment and Agreement is
10   unenforceable due to lack of consideration.
11           “In the absence of an explicit choice of law by the parties, the contractual rights and
12   duties of the parties are determined by the local law of the state having the most significant
13   relationship to the parties and the transaction.” Cardon v. Cotton Lane Holdings, Inc., 841 P.2d
14   198, 202 (Ariz. 1992) (citing RESTATEMENT (SECOND) OF CONFLICT OF LAWS § 122
15   (1971)). The Assignment and Agreement was formed in Texas, by parties residing in Texas,
16   and was generally intended to be carried out in Texas. See generally Ex. A (Assignment &
17   Agmt.). Accordingly, Texas law applies to the interpretation and enforceability of the
18   agreement.
19           In Texas, a contract that lacks consideration is unenforceable. Fed. Sign v. Tex. S.
20   Univ., 951 S.W.2d 401, 409 (Tex. 1997), superseded by statute on other grounds as stated in Gen.
21   Servs. Comm’n v. Little-Tex Insulation Co., 39 S.W.3d 591, 595 (Tex. 2001). Further, “under the
22   ‘pre-existing duty rule,’ an agreement to do what one is already bound to do cannot serve as
23   ‘sufficient consideration to support a supplemental contract or modification.’” McCallum
24   Highlands, Ltd. v. Wash. Capital Dus, Inc., 66 F.3d 89, 93 (5th Cir. 1995) (quoting Signs v.
25   Bankers Life & Casualty Co., 340 S.W.2d 67, 73 (Tex.Civ.App.—Dallas, 1960, no writ)).
26   Plastronics and Mr. Hwang made certain mutual promises in the September 2005 Royalty
27   Agreement. See generally Ex. B (Royalty Agmt.). The October 2005 Assignment and
28   Agreement is a new and distinct contract. The Assignment and Agreement repeats some, but



                                                        6
         Case 2:18-cv-03201-SMB Document 31 Filed 12/17/18 Page 7 of 12


 1   not all, of the Royalty Agreement provisions. See generally Ex. A (Assignment & Agmt.). But
 2   the Assignment and Agreement also creates new obligations on Mr. Hwang while creating
 3   no new obligations for Plastronics. Specifically, the agreements create at least the following
 4   obligations on each party:
 5                                        Plastronics’ Obligations
 6                    Royalty Agreement 2                          Assignment and Agreement 3
         PSP will pay Mr. Hwang a 3% royalty on              PSP must provide Mr. Hwang with an
 7
         gross sales after all non-reoccurring capital       accounting for any revenue and profits
 8       costs for the life of the patent. Payment is to     made from the invention for the term of
         be made twice annually with calculated              any patents. (¶ 6)
 9       results with back data. (¶ 3)
10       PSP will not license the patents covering the       PSP agrees not to transfer any interest in
         “H-Pin Project” without approval from Mr.           or license the invention without the written
11       Hwang. (¶ 5)                                        consent of Mr. Hwang. (¶ 6)
         PSP will evenly split any patent royalties paid
12       by a third party. (¶ 4)
13
14                                       Mr. Hwang’s Obligations

15                    Royalty Agreement                             Assignment and Agreement
         Mr. Hwang will not grant a license for the          Mr. Hwang agrees not to transfer any
16       patents covering the “H-Pin Project”                interest in or license the invention without
17       without approval from PSP. (¶ 5)                    PSP’s written consent. (¶ 6) 4
         Mr. Hwang will evenly split any patent
18       royalties paid by a third party. (¶ 4)
         If Mr. Hwang works for another entity, he           Mr. Hwang must provide PSP with an
19
         will pay PSP a 1.5% royalty of gross sales of       accounting for any revenue and profits
20       patented products from this entity. Payment         made from the invention for the term of
         is to be made twice annually with calculated        any patents. (¶ 6)
21       results with back data. (¶ 4)
22                                                           Mr. Hwang will execute documents
                                                             necessary to perfect PSP’s rights in any
23                                                           patents. (¶ 4)
                                                             Mr. Hwang agrees to communicate to PSP
24                                                           any facts respecting any improvements. (¶
25                                                           5)

26
     2 Ex. B (Royalty Agmt.).
27   3 Ex. A (Assignment & Agmt.).
     4 The slight wording differences between the two agreements obviously contemplates the
28
     same restriction on extending patent rights to any third parties. These minor differences are
     not a significant change in the parties’ substantive rights as to be valid consideration.
                                                         7
      Case 2:18-cv-03201-SMB Document 31 Filed 12/17/18 Page 8 of 12


 1                                                       Mr. Hwang agrees to testify in legal
                                                         proceedings, sign documents, and to assist
 2                                                       in vesting title in PSP and aid in obtaining
 3                                                       and enforcing protection for the invention.
                                                         (¶ 5)
 4
               As the tables above show, the Assignment and Agreement creates no new obligations
 5
     for Plastronics, but merely repeats certain promises already made in the Royalty Agreement.
 6
     The Assignment and Agreement, however, burdens Mr. Hwang with several new
 7
     obligations, including communicating improvements to Plastronics and assisting in enforcing
 8
     protection for the invention. See generally Ex. A (Assignment & Agmt.) ¶ 5. Plastronics’
 9
     existing obligations under the Royalty Agreement provide no new consideration for Mr.
10
     Hwang’s new promises in the Assignment and Agreement. The Assignment and Agreement
11
     also recites consideration in paragraph 3, but this is also insufficient. Rather, this merely
12
     indicates that the Royalty Agreement was sufficient consideration for Mr. Hwang’s
13
     assignment of patent rights in the first part of the Assignment and Agreement. Also, “the
14
     recital of consideration in a written instrument is not conclusive.” Burges v. Mosley, 304
15
     S.W.3d 623, 629 (Tex. App.—Tyler 2010, no pet.) Lacking consideration from Plastronics,
16
     the Assignment and Agreement is unenforceable. Thus, even if the Assignment and
17
     Agreement is interpreted to require Mr. Hwang to join a Plastronics infringement suit, any
18
     such requirement is void because the agreement is unenforceable.
19
               Nothing in either the Royalty Agreement or Assignment and Agreement allows
20
     Plastronics to file an infringement suit without Mr. Hwang or waives Mr. Hwang’s right to
21
     refuse to join such a suit. Nothing in either agreement requires Mr. Hwang’s joinder. And
22
     even if the Assignment and Agreement were read to require such joinder, such a provision is
23
     unenforceable due to lack of consideration and because it would require the absurd and
24
     impossible result of Mr. Hwang being both a plaintiff and defendant in this suit.
25
     Accordingly, the contractual-waiver exception does not apply to cure Plastronics’ standing
26
     defect.
27
28


                                                     8
         Case 2:18-cv-03201-SMB Document 31 Filed 12/17/18 Page 9 of 12


 1           B.     Mr. Hwang’s involvement as a defendant does not give Plastronics
 2                  standing.
 3           As discussed above, standing requires all co-owners to voluntarily join as plaintiffs;
 4   thus, Mr. Hwang’s presence as a defendant does not cure Plastronics’ lack of standing. 5 The
 5   Federal Circuit has recognized an exception to the requirement that all co-owners must be
 6   joined as plaintiffs; but that exception also does not apply here. In Evident Corp. v. Church &
 7   Dwight Co., the court found that a licensee had standing to sue where the patentee was joined
 8   as a third-party defendant. Evident, 399 F.3d 1310, 1314 (Fed. Cir. 2005). There, the licensee
 9   sued an alleged infringer, who then counterclaimed against both the licensee and the
10   patentee. Id. Thus, though a third-party defendant, the patentee’s interests in the case were
11   substantially aligned with the plaintiff’s—its licensee—and against the defendant’s—the
12   alleged infringer. Here, Mr. Hwang and the alleged infringers, HighRel and HiCon USA, all
13   face Plastronics as defendants. Mr. Hwang’s interests are aligned with HighRel’s and HiCon
14   USA’s and against Plastronics’. So Mr. Hwang’s presence in the case as a defendant does not
15   give Plastronics standing.
16           Further, some courts have discounted prudential standing concerns when “necessary
17   to prevent an absolute failure of justice.” E.g., Waterman v. Mackenzie, 138 U.S. 252, 255
18   (1891). This case poses no such risk. Specifically, Plastronics accuses Mr. Hwang of
19   licensing the ’602 Patent to HighRel and HiCon USA. Dkt. 11 ¶ 10. If true—and the Court
20   must consider pleaded facts as true for purposes of this motion—HighRel and HiCon USA
21   are licensed, and therefore cannot infringe. Warth, 422 U.S. at 501 (citing Jenkins v. McKeithen,
22
23   5 STC.UNM, 754 F.3d at 941 (quoting Ethicon); Taylor v. Taylor Made Plastics, Inc., 565 F.
     App’x 888, 889 (Fed. Cir. 2014) (“The long-established rule is that a suit for patent
24   infringement must join all co-owners of the patent as plaintiffs .”); Bd. of Trustees of Leland
25   Stanford Junior Univ. v. Roche Molecular Sys., Inc., 583 F.3d 832, 848 (Fed. Cir. 2009) (quoting
     International Nutrition); Int’l Nutrition Co. v. Horphag Research Ltd., 257 F.3d 1324, 1331 (Fed.
26   Cir. 2001) (“United States patent law . . . requires that all co-owners normally must join as
     plaintiffs in an infringement suit.”); Ethicon, 135 F.3d at 1468 (“[A]s a matter of substantive
27
     patent law, all co-owners must ordinarily consent to join as plaintiffs in an infringement
28   suit.”); Willingham v. Star Cutter Co., 555 F.2d 1340, 1343 (6th Cir. 1977) (“We recognize the
     general rule that all co-owners of a patent must be joined as plaintiffs before an
     infringement suit can be initiated.”) (all emphases added and citations omitted).
                                                      9
     Case 2:18-cv-03201-SMB Document 31 Filed 12/17/18 Page 10 of 12


 1   395 U.S. 411, 421-22 (1969); 35 U.S.C. § 271(a) (“[W]hoever without authority makes, uses,
 2   offers to sell, or sells any patented invention, within the United States or imports into the
 3   United States any patented invention during the term of the patent therefor, infringes the
 4   patent.”) (emphasis added). If Mr. Hwang breached a contract by granting HighRel or
 5   HiCon USA a license—as Plastronics alleges—Plastronics’ remedy properly lies in its
 6   breach-of-contract claims, which Plastronics has already brought against Mr. Hwang in a
 7   pending action in the Eastern District of Texas. Dkt. 11 ¶ 10.; Ex. C (Plastronics Socket
 8   Partners, Ltd. v. Hwang, No. 2:18-cv-14-JRG, Dkt. 65 (E.D. Tex. July 9, 2018)) at 25-32.
 9   Thus, denying standing for Plastronics’ patent-infringement claims against HighRel and
10   HiCon USA will not thwart any justice to which Plastronics might be entitled.
11          C.      The Court should also dismiss Plastronics’ tortious-interference claims
12                  against HighRel and HiCon USA.
13          Plastronics’ tortious-interference claims against HighRel and HiCon USA are
14   predicated on patent infringement as the underlying improper conduct. Dkt. 11 ¶ 231.
15   Because Plastronics’ lacks standing for its patent-infringement claim, that claim necessarily
16   fails. And without a claim for the underlying improper conduct, Plastronics cannot support
17   its tortious-interference claims against these defendants. Accordingly, because Plastronics’
18   patent-infringement claims should be dismissed, Plastronics’ tortious-interference claims
19   should similarly be dismissed as to HighRel and HiCon USA.
20   IV.    CONCLUSION
21          Plastronics is not and has never been the sole owner of the ’602 Patent. Thus, under
22   well-settled law, Plastronics does not have standing to sue for infringement of the ’602
23   Patent without Mr. Hwang, the patent’s co-owner, voluntarily joining the suit as a plaintiff.
24   Mr. Hwang will not—and cannot—do so here. Further, none of the exceptions to the
25   joinder requirement apply: (1) Plastronics is not an exclusive licensee; (2) Plastronics is not
26   suing the patentee as the infringer; and (3) Mr. Hwang has not contractually waived his right
27   to refuse to join. Accordingly, Plastronics lacks standing to sue HighRel and HiCon USA for
28   infringement of the ’602 Patent and the Court should dismiss those claims from this case.



                                                    10
     Case 2:18-cv-03201-SMB Document 31 Filed 12/17/18 Page 11 of 12


 1   Without a claim for the underlying improper conduct of patent infringement, the Court
 2   should also dismiss Plastronics’ tortious-interference claims against HighRel and HiCon
 3   USA.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 11
     Case 2:18-cv-03201-SMB Document 31 Filed 12/17/18 Page 12 of 12


 1                                                 HAYNES AND BOONE, LLP
 2                                                  /s/ Stephanie N. Sivinski
                                                   John Russell Emerson (pro hac vice)
 3                                                 Stephanie N. Sivinski (pro hac vice)
 4                                                 Jamie Raju (pro hac vice)

 5                                                 Attorneys for Defendants HighRel, Inc.; HiCon
                                                   USA, LLC; Dong Weon Hwang; and Paul
 6                                                 Schubring
 7
 8
                                   CERTIFICATE OF SERVICE
 9
10          I hereby certify that on December 17, 2018, I electronically transmitted the foregoing

11   to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of

12   Electronic Filing to all counsel of record.

13                                                 /s/ Stephanie N. Sivinski

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     12
